Citation Nr: 0924040	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits.  

2.  Entitlement to death pension benefits.  

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

J. M. H. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  
The appellant is the son of the Veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina

J. M. H., the mother of the appellant, appeared at a Central 
Office Hearing before the undersigned Veterans Law Judge in 
May 2009.  A transcript of the hearing is of record.  

The issue of entitlement to DIC benefits, addressed in the 
REMAND portion of the decision below, is REMANDED to the RO 
via the Appeals Management Center (AMC).  VA will notify the 
appellant if further action is required. 


FINDING OF FACT

At the May 2009 hearing, the appellant's representative, 
acting on behalf of the appellant, withdrew the appeal as to 
the issues of death pension benefits and accrued benefits.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal, as it relates to 
the issues of entitlement to death pension benefits and 
accrued benefits, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The appellant's representative, at the May 2009 hearing, 
withdrew the appeal as to the issues of entitlement to death 
pension and accrued benefits.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, as to the issues of entitlement to death pension 
benefits and accrued benefits, is dismissed.


REMAND

At the time of the May 2009 hearing, additional evidence was 
submitted.  It was specifically indicated that original 
jurisdiction review was not being waived.  As such, there is 
no alternative but to remand this matter for review and the 
issuance of a supplemental statement of the case if the claim 
remains denied.  See 38 U.S.C.A. § 19.37 (2008).  

During the pendency of this appeal the Court of Appeals for 
Veterans Claims (Court) issued a decision in the appeal of 
Hupp v. Nicholson, 21 Vet. App. 342 that, in general, 
38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) 
a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  In addition, the 
Board notes that notice of the type of information and 
evidence necessary to establish an evaluation and effective 
date for the benefits on appeal has not been provided in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, corrective notice can be provided on 
remand.

At the hearing, the additional evidence submitted included 
records from the Richmond, Virginia VA Medical Center (VAMC).  
At the hearing, it was requested that all treatment records 
related to treatment of the Veteran at the Richmond VAMC be 
obtained and associated with the claims folder.  VA is deemed 
to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).

At the May 2009 hearing, the issue of entitlement to DIC 
based on 38 U.S.C. § 1151, due to treatment received at a VA 
facility was also raised.  As this is one of the avenues for 
possible compensation under DIC, this issue is inextricably 
intertwined with the issue currently on appeal.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  (Two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and the 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (1) a statement of the 
conditions, if any, for which a veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected in accordance with 
Hupp, supra.  The notice should also 
include an explanation of the information 
or evidence needed to establish an 
evaluation and effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman, supra.

2.  Obtain copies of all treatment 
records of the Veteran from the Richmond 
VAMC dated from January 1988 to February 
1995 and associate them with the claims 
folder.  If any records are unavailable, 
a written note to that effect should be 
placed in the claims file.

3.  Readjudicate the issue of entitlement 
to DIC benefits, to include under 
38 U.S.C. § 1151. 

4.  If any part of the decision is 
adverse to the appellant, the appellant 
and the representative should be provided 
a supplemental statement of the case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


